~EA~~oRNEP
                         OFTEXAS




Honorable Norman W. Barr           Opinion NO. c-261
County Attorney
Tom Green County                   Re:   Interpretation of Article
San Angelo, Texas                        6.05b, Texas Election Code,
                                         relative to the order of
                                         party columns on the general
Dear Sir:                                election ballot.
          Your opinion request calls for an interpretation of the
following provision in Article 6.0 b of the Texas Election Code,
as added by Section 35 of Chapter 2 24, Acts of the 58th Legis-
lature, 1963:
          "In any election held at the expense of the
     county, in which party columns appear on the
     official ballot, the columns shall be arranged
     in the following order, beginning on the left-
     hand side of the ballot: (1) columns of parties
     with state organization which have nominated
     candidates to be voted on at the election,
     arranged in the order of the number of votes
     cast for each party's candidate for Governor
     at the preceding general election, with the
     party whose candidate for Governor received
     the highest vote being placed in the first
     column; * * **'I
            Your request reads as follows:
          "We foresee a problem arising in the coming
     general election over an interpretation of the
     above article. What we need to know is in deter-
     mining the party's place on the ballot if the
     votes for the gubernatorial candidate are to be
     considered on a state-wide or county basis, since
     our county had a majority of Republican votes in
     the last election, whereas on a state-wide basis
     the Democratic candidate received the majority.
     An opinion clarifying this interpretation would
     be greatly appreciated."




                               -1249-
Hon. Norman W. Barr, page 2 (c-261)


          In various articles of the Election Code we find
references to the number of votes cast for a party's candidate
for Governor as the basis for determining procedures to be
followed in the nomination or election of officers. Article
6.01 provides that "the name of no candidate of any political
party that cast two hundred thousand (200,000) votes or more
for its candidate for governor at the last preceding general
election shall be printed on any official ballot for a general
election, unless nominated by primary election, on primary
election day, except as herein otherwise provided." Article
13.02 provides that candidates to be nominated 'by each organized
political party that cast two hundred thousand (200,000) votes
or more for governor at the last general election" shall be
nominated in primary elections by the qualified voters of such
party. Article 13.33, relative to referendum elections on party
platform demands, provides that "upon petition of five per cent
of the voters of the party, as shown by the total number of
votes cast for Governor at the last preceding general primary,"
the state executive committee shall submit any such question
or questions at the next general primary. Under Article 13.34,
the number of precinct delegates to a county convention depends
on the number of votes "cast for the party's candidate for Governor
in such precinct at the last preceding general election," and
the number of county delegates to the state convention depends
on the number of votes "cast for the party's candidate for Governor
in such county at the last preceding general election." ArtiCle
13.45 pertains to method of nomination by a party "whose nominee
for Governor in the last preceding general election received less
than two hundred thousand votes." Article 3158a, Vernon's Civil
Statutes, applies to "political parties whose nominees for Governor
in the last preceding general election received as many as ten
thousand votes and less than two hundred thousand votes."
          Thus, in making action depend on the number of votes
received by a party's candidate for Governor the election laws
customarily are referring to the number of votes received state-
wide unless a lesser geographical area is specifically mentioned.
Inour opinion, this is the intended meaning of Article 6.05b.
The quoted provision applies to parties with state organization;
it bases the order of arrangement on the number of votes cast
for the state-wide office of Governor; and it does not limit the
geographical area in which the votes are cast.
          You are advised that the number of votes for the guber-
natorial candidates in the preceding general election are to be
considered on a state-wide basis in determining the order of party
columns on the ballot. Accordingly, the order of the columns for
parties with state organization will be uniform in all counties
throughout the State.

                            -1250-
.   -




        Hon. Norman W. Barr, page 3 (c-261)


                                  SUMMARY
                  The order inwhich the columns of parties with
             state organization appear on a general election ballot
             is determined by the number of votes cast state-wide
             for each party's candidate for Governor at the pre-
             ceding general election, Accordingly, the order of
             the columns for parties with state organization will
             be uniform in all counties throughout the State.
                                            Yours   very truly,
                                            WAGGONER CARR
                                            Attorney General




        Imw:sj
        APPROVED:
        OPINION COMMITTEE
        W. V. Geppert, Chairman
        Malcolm Quick
        Frank Booth
        George Gray
        Robert Lewis
        APPROVED FOR THE ATTORNEY GENERAL
        BY: Stanton Stone




                                      -1251-